Case 2:19-cv-00225-JRG Document 182 Filed 10/21/20 Page 1 of 1 PageID #: 6525




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

RAMOT AT TEL AVIV UNIVERSITY                     §
LTD.,                                            §
                                                 §
                                                 §
                Plaintiff,                       §      CIVIL ACTION NO. 2:19-CV-00225-JRG
                                                 §
v.                                               §
                                                 §
CISCO SYSTEMS, INC.,                             §
                                                 §
                Defendant.                       §


                                              ORDER
       The Court issues this Order sua sponte. The Pretrial Conference for the above-captioned

case, currently set for Monday, October 26, 2020, is hereby RESET for Monday, November 30,
   .
2020 at 9:00 am in Marshall, Texas.

       Currently pending before the Court is the Unopposed Motion to Permit Video Pretrial

Conference (the “Motion”). (Dkt. No. 173.) The Motion requests to hold the Pretrial Conference

by video in light of counsel’s conflicts with the previously-scheduled date. In light of the foregoing

rescheduling of the Pretrial Conference, and having considered the Motion, the Court is of the

opinion that the Motion should be and hereby is DENIED.

      So ORDERED and SIGNED this 21st day of October, 2020.




                                                           ____________________________________
                                                           RODNEY GILSTRAP
                                                           UNITED STATES DISTRICT JUDGE
